Exhibit 10.1


FIRST AMENDMENT TO
MASTER REPURCHASE AGREEMENT and FIRST AMENDMENT TO FEE LETTER
FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT AND FIRST AMENDMENT TO FEE
LETTER, dated as of May 12, 2016 (this “Amendment”), by and between Barclays
Bank PLC, a public limited company organized under the laws of England and Wales
(including any successor thereto, “Purchaser”), RFT BB Loan, LLC (formerly known
as ARC RFT BB Loan, LLC), a limited liability company organized under the laws
of the State of Delaware, as seller (together with its successors and permitted
assigns, “Seller”) and Realty Finance Trust, Inc. (formerly known as ARC Realty
Finance Trust, Inc.), a corporation organized under the laws of the State of
Maryland, as guarantor (“Guarantor”). Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Repurchase
Agreement (as defined below).
RECITALS
WHEREAS, Purchaser and Seller are parties to (i) that certain Master Repurchase
Agreement, dated as of September 5, 2014 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Repurchase Agreement”
and as amended by this Amendment, the “Repurchase Agreement”) and (ii) that
certain Fee Letter, dated as of September 5, 2014 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing Fee
Letter” and as amended by this Amendment, the “Fee Letter”);
WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of Seller and Guarantor derives benefits, directly and indirectly, from
the execution, delivery and performance by Seller of the Transaction Documents,
and the transactions contemplated by the Repurchase Agreement and the other
Transaction Documents;
WHEREAS, in connection with the Repurchase Agreement, Guarantor made that
certain Guaranty, dated as of September 5, 2014, for the benefit of Purchaser
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Guaranty”); and
WHEREAS, Purchaser, Seller and Guarantor desire to make certain modifications to
the Existing Repurchase Agreement and the Existing Fee Letter and to enter into
the additional agreements set forth herein.
NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
ARTICLE I.



AMENDMENTS
Section 1. Amendments to the Existing Repurchase Agreement.


(a)Article 3(i) of the Existing Repurchase Agreement is hereby amended by
deleting the first sentence thereof and replacing it with the following:
Provided that all of the extension conditions listed in clause (ii) below
(collectively, the “Termination Date Extension Conditions”) shall have been
satisfied, Purchaser may, in its sole discretion, extend the then-current
Termination Date (each, a “Current Termination Date”), for a period not to
exceed six (6) additional months (each, an “Extension Period”).
(b)Article 3(i)(ii)(A) of the Existing Repurchase Agreement is hereby amended by
deleting the first sentence thereof and replacing it with the following:
(A)    Seller shall have delivered to Purchaser written notice of its request to
extend the Current Termination Date at least sixty (60) days, but not more than
one hundred twenty (120) days, prior to the Current Termination Date.
Section 2. Amendments to the Existing Fee Letter.


(a)Section 1 of the Existing Fee Letter is hereby amended by deleting the
definition of “Spread” in its entirety and replacing it with the following:
“Spread” shall mean, with respect to a Transaction involving a Purchased Asset,
the sum of (a)(i) so long as no Event of Default shall have occurred and be
continuing, the interest rate per annum set forth in the column entitled
“Spread” in the Pricing Matrix for the applicable type of Purchased Asset or
(ii) after the occurrence and during the continuance of an Event of Default, the
rate per annum equal to the rate per annum set forth in clause (a) above plus
5%, plus (b) with respect to each Pricing Rate Period beginning with the Pricing
Rate Period that started on March 15, 2016, 0.50%.
(b)The definition of “Exit Fee” in Section 1 of the Existing Fee Letter is
hereby amended by deleting clause (ii) of the proviso therein and replacing it
with “(ii) [reserved]”.







--------------------------------------------------------------------------------




ARTICLE II.

OTHER AGREEMENTS
(a)On or prior to the date hereof, Seller shall pay to Purchaser, by wire
transfer of immediately available funds, a non-refundable fee in the amount of
U.S. $800,000.
(b)On or prior to the Remittance Date occurring on May 16, 2016, Seller shall
pay to Purchaser, by wire transfer of immediately available funds, an amount
equal to all accreted and unpaid Purchase Price Differential resulting from the
modification of the Spread in accordance with the terms set forth herein, which
amount shall be deemed earned on the date hereof.
(c)Seller, Guarantor and Purchaser agree that, as of the date hereof, the
Termination Date Extension Conditions were satisfied with respect to the current
Extension Period and the “Current Termination Date” under the Repurchase
Agreement shall be September 6, 2016.
(d)Seller, Guarantor and Purchaser agree that, as of the date hereof, the
“Repurchase Date” for each existing Purchased Asset under the Repurchase
Agreement shall be September 6, 2016.


ARTICLE III.

REPRESENTATIONS
(a)Each of Seller and Guarantor hereby represents and warrants (as to itself) to
Purchaser that, as of the date hereof:
(i)it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of formation or organization;
(ii)it is duly authorized to execute and deliver this Amendment and to perform
its obligations under this Amendment and the other Transaction Documents to
which it is a party, as modified hereby, and has taken all necessary action to
authorize such execution, delivery and performance;
(iii)the execution, delivery and performance of this Amendment of the other
Transaction Documents to which it is a party, as modified hereby, will not
violate any Requirement of Law applicable to it or its organizational documents
or any agreement by which it is bound or by which any of its assets are
affected;
(iv)the person signing this Amendment on its behalf is duly authorized to do so
on its behalf;
(v)this Amendment has been duly executed and delivered by it;
(vi)this Amendment and each other Transaction Document to which it is a party,
as modified hereby, constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, other limitations on creditors’ rights
generally and general principles of equity;
(vii)no consent, license, permit, notice, approval or authorization of, or
registration, filing or declaration or other actions with, any Governmental
Authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability by or against it of this
Amendment or any other Transaction Document to which it is a party, as modified
hereby; and
(b)Seller hereby represents and warrants to Purchaser that, as of the date
hereof, all representations and warranties made by it in Article 9 of the
Existing Repurchase Agreement (other than those contained in
Article 9(b)(xiv)(D) of the Existing Repurchase Agreement) are true and correct.
(c)Guarantor hereby represents and warrants to Purchaser that, as of the date
hereof, all representations and warranties made by it in Article IV of the
Guaranty are true and correct.


ARTICLE IV.

CONDITIONS PRECEDENT


The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent on or before the date hereof:
(a)The representations and warranties of Seller and Guarantor set forth herein
shall be true, correct, complete and accurate in all respects as of the date
hereof;
(b)Seller shall have paid to Purchaser the amounts set forth in Article 2(a)
above; and
(c)Seller shall have paid or reimbursed all of Purchaser’s out-of-pocket costs
and expenses, including reasonable fees and expenses of counsel, incurred in
connection with the preparation, negotiation, execution and consummation of this
Amendment and other costs and expenses due and payable as of the date hereof
pursuant to Article 25(b) of the Repurchase Agreement.


ARTICLE V.

GOVERNING LAW


THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
ARTICLE VI.

MISCELLANEOUS


(a)Limitations. This Amendment shall not constitute, and shall not be construed
as, a waiver of any right or remedy of Purchaser under the Repurchase Agreement.
All such rights and remedies are hereby expressly reserved by Purchaser.



--------------------------------------------------------------------------------



(b)Full Agreement. This Amendment contains a final and complete integration of
all prior expressions by the parties with respect to the subject matter hereof.
(c)Amendment. This Amendment may not be amended or otherwise modified, waived or
supplemented except by an instrument in writing signed by the parties hereto.
(d)Severability. Each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or be invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment.
(e)Binding Agreement; Successors and Assigns. This Amendment shall inure to the
benefit of and the obligations hereunder shall be binding upon the parties
hereto and their respective successors and assigns.
(f)Headings. The headings in this Amendment are for convenience of reference
only and shall not affect the interpretation or construction of this Amendment.
(g)Counterparts. This Amendment may be executed in counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument. The parties intend
that faxed signatures and electronically imaged signatures (such as PDF files)
shall constitute original signatures and are binding on all parties.
(h)Transaction Document. This Amendment, the Existing Repurchase Agreement, as
amended by this Amendment, and the Existing Fee Letter, as amended by this
Amendment, are each a Transaction Document. Except as expressly amended or
modified hereby, the Existing Repurchase Agreement, the Existing Fee Letter and
the other Transaction Documents shall each be and shall remain in full force and
effect in accordance with their terms.


[SIGNATURES FOLLOW]















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
BARCLAYS BANK PLC, as Purchaser
By:
/s/ Michael Birajiclian    

Name: Michael Birajiclian
Title: Authorized Signatory


RFT BB LOAN, LLC, as Seller
By:
/s/ Peter M. Budko    

Name: Peter M. Budko
Title: Chief Executive Officer


REALTY FINANCE TRUST, INC., as Guarantor
By:
/s/ Peter M. Budko

Name: Peter M. Budko
Title: Chief Executive Officer

